Case 3:19-cv-02087-B Document 103-2 Filed 02/21/20                   Page 1 of 2 PageID 1573



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

DIANE D. JONES, individually and on            )
behalf of herself and all others similarly     )   Civ. No. 3:19-cv-02087-B
situated,                                      )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )
                                               )
REALPAGE, INC. d/b/a LEASINGDESK               )
SCREENING,                                     )
                                               )
       Defendant.


               [PROPOSED] ORDER COMPELLING INTERROGATORY
         RESPONSE AND DOCUMENT PRODUCTION AND IMPOSING SANCTIONS

       AND NOW, upon consideration of Plaintiff’s Motion to Compel and for Sanctions, and

good cause appearing therefore,


       IT IS, this _______ day of __________________, 2020, HEREBY ORDERED that

Plaintiff’s Motion to Compel and for Sanctions is GRANTED.                 Defendant is HEREBY

ORDERED to produce the following information no later than ______________, 2020:

       (1) A correct response to Plaintiff’s Interrogatory 15;

       (2) All extracted reports and data used to derive the response to Plaintiff’s Interrogatory

           15, which is responsive to Plaintiff’s Document Request 2;

       (3) A knowledgeable witness for deposition regarding the process used to derive the

           corrected response to Plaintiff’s Interrogatory 15.

It is further ORDERED that Plaintiff’s request for sanctions is GRANTED. Within ten (10) days

after the completion of the deposition referenced above, Plaintiff will submit to the Court a revised
Case 3:19-cv-02087-B Document 103-2 Filed 02/21/20                Page 2 of 2 PageID 1574



declaration identifying the attorney time and expenses incurred in connection with each of the

categories identified in paragraph 11 of the February 21, 2020 Declaration of John Soumilas.



Dated: ____________________                        ________________________________
                                                   Jane J. Boyle
                                                   United States District Judge




                                               2
